                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:05-cr-00009-TWP-DLP
                                                     )
BRIAN SCOTT JUSTICE,                                 ) -01
                                                     )
                              Defendant.             )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On December 9, 2019, the Magistrate Judge submitted his Report and Recommendation

regarding the United States Probation Office’s Petition for Warrant or Summons for Offender

Under Supervision (Dkt. 4). The parties were afforded due opportunity pursuant to statute and the

rules of this Court to file objections; none were filed. The Court, having considered the Magistrate

Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report and

Recommendation.

       Date: 12/30/2019



Distribution:

Harold Samuel Ansell
INDIANA FEDERAL COMMUNITY DEFENDERS
sam.ansell@fd.org

Steven D. DeBrota
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
steve.debrota@usdoj.gov
